     Case 2:20-cr-00061-RMP   ECF No. 3   filed 06/02/20    PageID.6 Page 1 of 2


                                                                 FILED IN THE
                                                             U.S. DISTRICT COURT
                                                       EASTERN DISTRICT OF WASHINGTON
                                PENALTY SLIP
                                                           Jun 02, 2020
                                                            SEAN F. MCAVOY, CLERK
DEFENDANT NAME: Jose Antonio Mendoza

TOTAL NO. COUNTS: 4


VIO: 18 U.S.C. § 2251(a), (e)
     Production of Child Pornography
     (Counts 1-3)

PENALTY: CAG not less than 15 years nor more than 30 years;
         and/or $250,000 fine;
         not less than 5 years nor more than life supervised release;
         a $100 special penalty assessment; and
         sex offender registration

             Pursuant to the Justice for Victims of Trafficking Act of 2015, upon
             conviction, unless the Sentencing Court finds the defendant to be
             indigent, an additional mandatory special assessment of $5,000 must
             also be imposed.

             Pursuant to the Amy, Vicky and Andy Child Pornography Victim
             Assistance Act of 2018, 18 U.S.C. §2259A, upon conviction, in
             addition to any other criminal penalty, restitution, or special
             assessment authorized by law, the court shall assess an additional
             special penalty assessment of no more than $50,000.

//

//

//

//

//

//

//
   Case 2:20-cr-00061-RMP    ECF No. 3   filed 06/02/20   PageID.7 Page 2 of 2



VIO: 18 U.S.C. § 2252A(a)(1), (b)(1)
     Receipt of Child Pornography
     (Count 4)

PENALTY: CAG not less than 5 years nor more than 20 years;
         and/or $250,000 fine;
         not less than 5 years nor more than life supervised release;
         a $100 special penalty assessment; and
         sex offender registration

            Pursuant to the Justice for Victims of Trafficking Act of 2015, upon
            conviction, unless the Sentencing Court finds the defendant to be
            indigent, an additional mandatory special assessment of $5,000 must
            also be imposed.

            Pursuant to the Amy, Vicky and Andy Child Pornography Victim
            Assistance Act of 2018, 18 U.S.C. § 2259A, upon conviction, in
            addition to any other criminal penalty, restitution, or special
            assessment authorized by law, the court shall assess an additional
            special penalty assessment of no more than $35,000.


Forfeiture Allegations: 18 U.S.C. § 2253




CASE NO.     2:20-CR-61-RMP-1

AUSA INITIAL: MJE
